Citation Nr: 1217633	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-25 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disorder (COPD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a disorder manifested by chronic fatigue.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970 and from November 1990 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for the claimed disabilities.

A Travel Board hearing was held in January 2007 with the Veteran in Philadelphia, Pennsylvania, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The matter was then remanded by the Board in January 2008 for additional development.  That development has been completed, and the case returns to the Board for further appellate review.

The Veteran recently submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issue of entitlement to service connection for irritable bowel syndrome has been raised by the record, specifically in an October 2009 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Restrictive airway disease is not etiologically related to service.

2.  Obstructive sleep apnea is not etiologically related to service.

3.  A disorder manifested by chronic fatigue is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Restrictive airway disease was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303, 3.304 (2011).

2.  Obstructive sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303, 3.304 (2011).

3.  A disorder manifested by chronic fatigue was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in November 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claims prior to their initial adjudication, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions.

The Veteran's service treatment records, private treatment records, VA authorized examination reports and opinions, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities, and an additional Veterans Health Administration (VHA) opinion was also obtained.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations and opinion obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions as to the etiology of the Veteran's claimed conditions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including sarcoidosis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Veteran's military records document that he served in Southwest Asia during the pertinent time period; thus, he is deemed a "Persian Gulf veteran" for the purposes of 38 C.F.R. § 3.317.

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1); see also 76 Fed. Reg. 81834-36 (Dec. 29, 2011).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (CFS), fibromyalgia or irritable bowel syndrome (IBS).  38 C.F.R. § 3.317(a)(2); see also 76 Fed. Reg. 41696-98 (Jul. 15, 2011).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(b).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(b)(4).  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

Signs or symptoms which may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss and/or (13) menstrual disorders. See  38 C.F.R. § 3.317(b).

A claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indication" of disability.  See 38 C.F.R. § 3.317(a).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification.  38 C.F.R. 3.317(a)(2); Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the aforementioned presumption is not the sole method for showing causation.

Effective October 7, 2010, VA made some technical revisions to 38 C.F.R. § 3.317 to remove a potential source of confusion and to more effectively implement Congress's intent as expressed in 38 U.S.C. § 1117.  See 75 Fed. Reg. 194 (October 7, 2010).  Specifically, VA amended § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and do not reflect an exclusive list of such illnesses.  Additionally, the amendment removed § 3.317(a)(2)(i)(B)(4) which reserved to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii).  VA removed this provision to provide VA adjudicators the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  The amendment also revised § 3.317(a)(2)(ii) to add diabetes and multiple sclerosis as examples of chronic multisymptom illnesses of partially understood etiology and pathophysiology that are not considered medically unexplained chronic multisymptom illnesses.

These amendments are applicable to claims pending before VA on October 7, 2010, as well as to claims filed with or remanded to VA after that date.  The record reflects that the Veteran has not been provided notice of the revisions discussed above, and the Board must determine whether it would be potentially prejudicial to the Veteran in adjudicating these claims without providing him notice and further opportunity to provide evidence and/or argument in support of his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, the Board finds that the revisions to 38 C.F.R. § 3.317 during the pendency of this appeal have virtually no applicability to the claims at hand.  The changes in 75 Fed. Reg. 194 provided definitional clarification for issues which are not in controversy in this case.  As such, the Board finds that no prejudice accrues to the Veteran in proceeding to a final adjudication of the claims.

C.  Evidence

The Veteran underwent an induction examination in July 1968.  He denied any history of shortness of breath, chronic cough, or other respiratory symptoms.  He was seen in June 1969 for complaints of pleuritic chest pain on the right side.  Manipulation of the thoracic cage and deep breathing produced a moderate increase in pain.  X-rays showed "splinting" of the right diaphragm.  The treating physician diagnosed Tietze's syndrome.  A July 1969 chest x-ray was normal.  A May 1970 separation examination, which also included a chest x-ray, revealed no relevant abnormalities.  However, the Veteran reported a history of shortness of breath and a chronic cough.

Subsequent examinations in April 1976, June 1980, September 1983 and March 1988 yielded no significant findings.  The Veteran also denied a history of any respiratory or sleep-related symptoms.  During an August 1991 demobilization examination, the Veteran denied having a cough or sinus infection.  No relevant abnormalities were recorded.  However, the Veteran reported a history of frequent sleep trouble.  

Treatment records dated March 1992 show the Veteran had complaints of fatigue and weakness.

The Veteran was afforded a VA examination in July 1992 as part of an unrelated claim.  During that examination, the lungs were noted to be clear, and there were no complaints or findings related to a respiratory disorder, sleep disturbance, or fatigue.

A January 2001 CT scan of the chest revealed areas of alveolar consolidation in the lower and middle lobes of the right side, as well as mild bibasilar interstitial thickening, small right pleural effusions, and mild mediastinal adenopathy.

In April 2002, the Veteran underwent a right bronchial washing to rule out sarcoidosis.  The procedure revealed mildly reactive bronchial cells, benign squamous cells, macrophages, neurophils, and occasional Curschmann's spirals.

In April 2004, the Veteran reported symptoms of shortness of breath and dyspnea on exertion.  He also had increased generalized fatigue along with occasional dizzy spells.  He also had a mild cough and mild wheezing.  A lung examination showed slightly diminished breath sounds bilaterally without rales, wheezes, or ronchi.  Pulmonary function tests demonstrated a restrictive pattern of disease, with only minimal air flow obstruction.  The treating physician indicated that the restrictive pattern may have been at least partially due to obesity.  He also suspected that the Veteran's sleepiness and fatigue were the result of obstructive sleep apnea and suggested a formal sleep study.

A May 2004 sleep study revealed moderate obstructive sleep apnea, which increased to severe levels during REM sleep.  The Veteran also experienced oxygen desaturation during REM sleep, and possible hypoventilation secondary to COPD.

An additional visit in May 2005 showed continued complaints of shortness of breath, dyspnea on exertion, and fatigue.  Dyspnea was noted to be associated with the Veteran's vigorous exertion as a firefighter.  Otherwise, he did not engage in any regular exercise.  It was also noted that while the Veteran was diagnosed with sleep apnea 1 year earlier, he did not follow up with a repeat CPAP titration study.  Pulmonary function tests again revealed a restrictive process.  Radiographic findings were stable over a 4 year period.  The examiner felt that the Veteran's fatigue was most likely due to sleep apnea.

A May 2005 CT scan revealed bibasilar lung densities with associated mediastinal and hilar adenopathy.

The Veteran's ex-wife submitted a statement in support of his claim in February 2006.  She reported that she served with the Veteran from November 1990 to September 1991.  Since he returned from the Persian Gulf, he had problems with breathing and exhaustion which worsened over time.  She stated that they were exposed to various chemical warfare agents, as their unit was responsible for contaminated pieces of heavy equipment.

The Veteran testified at a Board hearing in January 2007.  He stated that he first started having sleeping problems after his return from Desert Storm in 1991.  During service, he had to carry his protective mask at all times, and constantly woke up thinking he had to put his mask on.  This continued after his separation, and he had nightmares that he was back in the theater up to 3 times per week.  He also had difficulty falling asleep, and took medication to help him.  He could not recall if he complained of breathing or sleeping problems during his deployment in 1990, but he reported it after he returned to the U.S.  He currently had difficulty with breathing and carried an air pack with him.  He also utilized inhalers.  He had been diagnosed with sleep apnea but did not follow up due to his obligations at the time as a single parent.

The Veteran underwent a VA examination in August 2008.  The claims file was reviewed by the examiner, who noted that the Veteran had restrictive lung disease, and therefore the term "COPD" was an inappropriate description of the Veteran's pulmonary condition.  Beyond that, the examiner could not comment on the etiology of the Veteran's sleep apnea or restrictive lung disease without resorting to speculation.

Private records dated August 2008 show the Veteran continued to experience shortness of breath and dyspnea on exertion, as well as sleepiness and fatigue.  Following an examination and pulmonary function test, the treating physician concluded that the Veteran had restrictive lung disease with probable mild obstruction.  He also suspected underlying sarcoidosis, but this was not proven with bronchoscopy.  The Veteran declined to proceed further with any treatment or evaluation of his obstructive sleep apnea.

The Veteran submitted an October 2008 letter from his treating physician, who stated that it was certainly conceivable that some of the Veteran's respiratory symptoms, as well as his chronic fatigue, could be related to exposures he may have had during his time in the Persian Gulf.  However, there was no way for this to be documented or proven at the present time.

Additional records from January 2009 reflect similar findings, and the treating physician noted that a lot of the Veteran's chronic fatigue may be related to obstructive sleep apnea, and that the Veteran continued to decline any further work up for this.  The examiner noted that there was continued evidence of restrictive lung disease which was most likely related to sarcoidosis although he noted that it had never been proven.  

A VHA opinion was obtained in December 2011.  The examiner recorded an extensive review of the evidence in her report.  She noted that the "splinting" recorded in a June 1969 chest x-ray refers to a patient trying to minimize movement of the ribcage when there is associated pain.  The Tietze's syndrome is another term for costochondritis, which is a painful inflammation of the cartilage of one or more of the ribs.  When viewed alongside the findings of pain with breathing and manipulation of the ribcage, the examiner concluded that the differential diagnosis was simple pleurisy, costochondritis, or perhaps Tietze's syndrome.  All of these are self-limiting conditions, and chest x-rays taken two weeks later were normal.  Although the Veteran reported shortness of breath at the time of his 1970 separation, this was clarified to be secondary to an upper respiratory infection and cough.  Given the normal chest x-ray taken at the time, the examiner concluded that the symptoms were not related to any service-related exposure.  A redeployment evaluation from 1991 did not show any breathing or chest problems.

Based on the post-service evidence, the examiner further concluded that the Veteran had a stable, moderate restrictive ventilator defect without obstruction, which could be caused by obesity or radiographic changes.  These changes did not fit any specific patterns associated with various pulmonary diseases or syndromes that the examiner had previously seen reported as potentially related to exposures in service, including the Persian Gulf.  The Veteran's episodes of bronchitis and reports of dyspnea on exertion that started around 2001 were not consistent with a chronology of lung problems associated with chemical warfare exposure.  His dyspnea was not fully explained by radiographic findings or pulmonary function testing, but it was reasonable to consider causes such as cardiac conditions, weight gain, and deconditioning that were noted in previous evaluations.  The Veteran's obstructive sleep apnea was not a "lung disease," but was due to changes in the size of the upper airway passages and control of the airway muscles during sleep.  This has not been attributed to military or environmental exposures.  The evidence does not reflect a current diagnosis of COPD.

In summary, the examiner concluded that it was not at least as likely as not that the Veteran's pulmonary symptoms, illnesses, or test results were etiologically related to either of his periods of military service, including any environmental exposures from the Persian Gulf.

Private treatment records dated February 2012 show the Veteran had a history of chemical exposure in Desert Storm and Saudi Arabia, as well as subsequent chronic bronchitis and recurrent pneumonia.  The treating physician opined that these respiratory symptoms could be attributable to chemical warfare.

D.  Analysis

Based on the evidence of record, the Board finds that service connection for the claimed disabilities is not warranted.

The record contains medical opinions addressing the etiology of the Veteran's conditions.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The Veteran's private physician stated in October 2008 that it was conceivable that some of the Veteran's respiratory symptoms, along with his chronic fatigue, could be related to exposures he may have had during his time in the Persian Gulf.  However, this could not be documented or proven.  Similarly, the private opinion from the February 2012 records stated that the Veteran's respiratory symptoms could be attributable to chemical warfare.  Unfortunately, these opinions are not sufficient to grant the Veteran's claims.  Service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

In contrast, the December 2011 VHA opinion was based on a review of the claims file and provided an extensive discussion and rationale for why the Veteran's sleep apnea and restrictive ventilator defect were less likely than not related to service.  Moreover, additional private records dated April 2004 and January 2009 also indicated that the Veteran's chronic fatigue was a result of his sleep apnea.

As the October 2008 and February 2012 private opinions were based on a remote possibility, there is no competent medical opinion to refute the VHA examiner's conclusions or to otherwise suggest that the Veteran's sleep apnea, restrictive defect, or fatigue are attributable to service.

To the extent that the Veteran has asserted that his symptoms are the result of undiagnosed illness, the record reflects definitive diagnoses of sleep apnea and a restrictive ventilator defect.  The Veteran's complaints of fatigue have also been attributed to his sleep apnea.  

The Board has considered the Veteran's own statements, as well as those of his ex-wife, made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that either the Veteran or his ex-wife is competent to render diagnoses of in-service or post-service disorders such as COPD.  While they are certainly competent to report observable symptoms, neither has been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that disabilities are the result of exposure to various chemicals in the Persian Gulf, he has not demonstrated the medical knowledge required to establish an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and his ex-wife offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

The preponderance of the evidence is against finding that the Veteran's claimed disabilities are etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.



ORDER

Service connection for a respiratory disability is denied.

Service connection for sleep apnea is denied.

Service connection for a disorder manifested by chronic fatigue is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


